J-S61013-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA,                 IN THE SUPERIOR COURT
                                                            OF
                                                       PENNSYLVANIA
                             Appellee

                        v.

    JAMES R. JONES,

                             Appellant               No. 3881 EDA 2017


             Appeal from the PCRA Order Entered January 12, 2018
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0205431-2002


BEFORE: BENDER, P.J.E., BOWES, J., and PANELLA, J.

MEMORANDUM BY BENDER, P.J.E.:                   FILED NOVEMBER 27, 2018

        Appellant, James R. Jones, appeals pro se from the post-conviction

court’s January 12, 2018 order dismissing, as untimely, his fourth petition

filed under the Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546.1

We affirm.

        At the outset, we note that the arguments presented in Appellant’s pro

se brief are confusing, at best. His “Statement of the Question Involved” is
____________________________________________


1 On November 20, 2017, Appellant filed a notice of appeal from the PCRA
court’s November 6, 2017 order notifying Appellant of its intent to dismiss his
petition pursuant to Pa.R.Crim.P. 907. On January 12, 2018, the court issued
the final order dismissing Appellant’s petition. We will regard Appellant’s
premature notice of appeal as timely. See Pa.R.A.P. 905(a)(5) (“A notice of
appeal filed after the announcement of a determination but before the entry
of an appealable order shall be treated as filed after such entry and on the
day thereof.”); see also Commonwealth v. Swartzfager, 59 A.3d 616, 618
n.3 (Pa. Super. 2012) (accepting a premature notice of appeal filed after the
entry of the Rule 907 order and before the final order dismissing the petition).
J-S61013-18



demonstrative of this point: “Was the verdict at trial based on false documents

by the government agencies, [a] claim under 42 Pa.C.S.[] § 9545 and § 9541

PCRA petition, also a violation of the Constitution of this Commonwealth.”

Appellant’s Brief at 6. It appears, however, that Appellant is contending that

his untimely-filed PCRA petition satisfies the after-discovered-fact exception

of 42 Pa.C.S. § 9545(b)(1)(ii), based on his discovering that his pre-sentence

investigation report (PSI) contained inaccurate information. Appellant also

seemingly avers that the government interfered with his ability to raise this

claim by withholding his PSI from him.

      We have reviewed the certified record, the briefs of the parties, and the

applicable law. Additionally, we have considered the opinion of the Honorable

Amanda Cooperman of the Court of Common Pleas of Philadelphia County.

We conclude that Judge Cooperman’s well-reasoned opinion accurately

disposes of the issues presented by Appellant.     Accordingly, we adopt her

opinion as our own and affirm the order denying Appellant’s petition for the

reasons set forth therein.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/27/18

                                     -2-
                                                                                           Circulated 11/02/2018 02:54 PM


                                                                                              PUnsuAN�OP/Es
                                                                                                            TOPa.R
                                                                                                                     SENr
                                                                                                       MAR 2          .c.P. 236/b)
                          IN THE COURT OF COMMON PLEAS      F!RsrJ    . O 20/8
                                                PENNSYLVANIAUS£R1.£�1c1ALD1sm,cr
                     FIRST JUDICIAL DISTRICT OF
                              CRIMINAL TRIAL DIVISION              �A


 Commonwealth of Pennsylvania                          CP-51-CR-0205431-2002
                                                                           .----...             •1-•   -·· --    •
                                                                                 CP·5 I ·CR-0205431-2002 Comm. v. Jon�s. Jam�:·
                                                                                                    Opinion

               v.
                                                       PCRA
                                                                          ....
                                                                                     11111111111111111111 II
                                                                                     _ .       8087638�_0_1__ -· _
                                                                                                                       Ill
James Jones                                            Criminal Division




                                   OPINION OF THE COURT



COOPERMAN, J                                                          March 20, 2018

PROCEDURAL HISTORY

        Following a non-jury trial on July 26, 2002, Defendant was convicted ofrobbery, burglary,

theft, receiving stolen property, criminal mischief, criminal trespass, simple assault, and recklessly

endangering another person for the January 10, 2002 burglary of Joel Beamon's residence in

Philadelphia. On December 17, 2002, this Court determined that Defendant's robbery and burglary

convictions required the imposition of mandatory minimum sentences for recidivists pursuant to 42

Pa.C.S.A. §9714(a)(2) (sentences for second and subsequent offenses), and imposed two concurrent

terms of twenty-five to fifty years' imprisonment for robbery and burglary. No further penalties were

imposed on the remaining convictions. The Superior Court affirmed Defendant's judgment of

sentence.   See, Commonwealth v. Jones, 844 A.2d 1282 (Pa. Super. 2003) (unpublished

memorandum). And the Pennsylvania Supreme Court denied further review. See Commonwealth v.


                                                -1-
 Jones, 853 A.2d 360 (Pa. 2004).

         Defendant subsequently filed a timely PCRA Petition, which this Court denied. On appeal,

 the Superior Court vacated Defendant's sentence as illegal under Commonwealth v. McClintic, 909

 A.2d 1241 (Pa. 2006). Specifically, the Superior Court held that because Defendant is burglary and

 robbery convictions arose from of the same criminal transaction, a sentence enhancement was proper

for one, but not for both, crimes of violence. At a new sentencing hearing in October 2007, where

Defendant was present, this Court re-sentenced Defendant to a mandatory term of imprisonment for

the robbery conviction only, and imposed a concurrent sentence of nine to eighteen years of

incarceration for burglary. The Superior Court affirmed Defendant's judgment of sentence, see

Commonwealth v. Jones, 974 A.2d 1184 (Pa. Super. 2009)"(unpublished memorandum), and the

Pennsylvania Supreme Court denied further review. See Commonwealth v. Jones, 980 A.2d 606 (Pa.

2009).

         Since then, Defendant has ft led prose PCRA petitions that th_is Court has denied as untimely,

not subject to an exception, and the Superior Court has subsequently affirmed, See Commonwealth

v. Jones, 24 AJd 444 (Pa. Super. 20 l O); see also, Commonwealth v. Jones, 81 AJd 100 l (Pa. Super.

2013); Commonwealth v. .Jones, 2017 WL 219092 (Pa. Super. Jan. 19, 2017). Defendant filed

another pro se Petition for post-conviction relief on August 24, 2017 i which is the subject of the

instant appeal. Defendant also filed a prose amendment to his petition on September 5, 2017. After

reviewing Defendant's Petition, this Court determined that the allegations in the petition, as

amended, were untimely filed and not subject to an exception. However, on November 20, 2017,

before a final order dismissing Defendant's petition was entered, Defendant filed the instant appeal.



                                                 -2-
 This Court subsequently entered a final order dismissing Defendant's petition, as amended, on

 January 12, 2018.

ANALYSIS:

        Defendant alleges he recently discovered errors in a pre-sentencing investigation (PSI) report

 relied on during Defendant's initial sentencing hearing, including that he had family living in

Philadelphia and never served in the military. However, this Court lacks jurisdiction to review the

merits of Defendant's petition, as amended, because Defendant's petition was untimely filed, an� not

subject to an exception.

        The Superior Cou11 has previously determined:

                It is well-established that the PCRA's timeliness requirements are
               jurisdictional in nature and must be strictly construed; courts may not address
               the merits of the issues raised in a petition if it is not timely filed. Generally,
               a PCRA petition must be filed within one year of the date the judgment of
               sentence becomes final unless the petitioner meets his burden to plead and
               prove one of the exceptions enumerated in 42 Pa.C.S.A. §9545(b)(l)(i)-(iii),
               which include: (1) the petitioner's inability to raise a claim as a result of
               governmental interference; (2) the discovery of previously unknown facts or
               evidence that would have supported a claim; or (3) a newly recognized
               constitutional right. 42 Pa.C.S.A. §9545(b)(l)(i)-(iii). However, the PCRA
               limits the reach of the exceptions by providing that a petition invoking any of
               the exceptions must be filed within 60 days of the date the claim first could
               have been presented.

        Commonwealth v. Waters, l 35 A.3d 589, 591-592 (Pa. Super.2016) (most citations omitted).

        In this case, Defendant's judgment of sentence became final on September 27, 2004; the time

to have sought certiori with the United States Supreme Court had expired. See, 42 Pa.C.S.A.

§9545(b)(3); U.S. SupremeCourt Rule l 3(a). As Defendant filed his Petition on August 24, 2017,

more than a decade after his sentence became final, his petition is facially untimely.



                                                 -3-
          Defendant claims two exceptions to the PCRA's jurisdictional timeliness requirement. First,

 Defendant alleges interference by government officials. Specifically, Defendant alleges that he

 attempted to obtain a copy of the PSI report from the Criminal Justice Center in Philadelphia, and

 had his request denied because the documents belonged to Judge Jackson. A defendant who seeks a

 postconviction review of an untimely petition based on claims of government interference has 60

 days after the discovery of the information to file his or her petition and must plead and prove that

 the information could not have been discovered earlier with the exercise of due diligence.

 Commonwealth v. Sattazahn, 869 A.2d 529 (Pa. Super. 2005). Defendant's allegations fail to

demonstrate interference by a government actor in violation the laws or constitution of either this

Commonwealth or the United States. Defendant pleads no facts to show that he filed a motion

seeking a copy of his PSI report from any court and provides no additional or collaborative support

to his claim that he pursued this information diligently. Further, Defendant does not explain why he

could not have challenged his lack of access to this information earlier or why he did not seek

alternate means of attempting to obtain this information. That Defendant only recently came across

this information does not excuse his failure to try to obtain this information at the time of his

sentencing or in the more than a decade that has since passed. Accordingly, Defendant failed to

plead and prove the governmental interference exception.

         Defendant also relies on the "unknown facts" exception. Defendant alleges that on July 27,

2017, he was presented with a copy of the false PSI report by a prison counselor1. To raise a

successful newly discovered fact claim, a petitioner must show that: (I) "the facts upon which the


 l Although Defendant's petition alleges he received the information from the prison counselor on July 19, 2017, the
amended petition alleges he received the information on July 27, 2017.

                                                        -4-
 claim was predicated were unknown" and (2) the facts "could not have been ascertained by the

 exercise of due diligence." 42 Pa.C.S.A. §9545(b)(l)(ii). Due diligence requires that a defendant

take such steps as to protect his own interests. Commonwealth v. Carr, 768 A.2d 1164 (Pa. Super.

2011 ). This Court does not believe the facts as alleged establish the exercise of due diligence on

Defendant's part to protect his own interests. Defendant's allegations that he (1) only recently

received a copy of his PSI report from a prison counselor, which Defendant could have reviewed

prior to either sentencing hearing in this case, and (2) made a single attempt to obtain a copy of his

PSI report do not suggest that the Defendant diligently pursued the documents related to his case

within the timeframe required for the timely filing of a PCRA petition. Therefore, this Court is

without jurisdiction to consider Defendant's claim for relief. Commonwealth v. Robinson, 837 A.2d

1157, 1161 (Pa. 2003).




WHEREFORE, for the abovementioned reasons, this Court respectfully requests the dismissal of

Defendant's Appeal from his PCRA petition and the affirmance of the Judgment of Sentence in this

matter.




                                                                                  �
                                                      BY THE COURT:

                                                   c �AMANDA �PERMAN, J.




                                               -5-